As filed with the Securities and Exchange Commission on January 3, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 U.S. RARE EARTHS, INC. (Exact name of registrant as specified in its charter) Nevada 87-0638338 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) identification No.) 5600 Tennyson Parkway, Suite 190, Plano, Texas 75024 (Address of principal executive offices) (Zip Code) U.S. Rare Earths, Inc.2013 Stock Incentive Plan (full title of the plan) Kevin Cassidy Chief Executive Officer U.S. Rare Earths, Inc. 5600 Tennyson Parkway, Suite 190 Plano, Texas 75024 Telephone: (972) 294-7116 Facsimile: (972) 829-8933 (Name and address of agent for service) (Telephone number, including area code, of agent for service) With a copy to: Jeffrey Fessler. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Telephone:(212) 970-9300 Facsimile:(212) 202-7735 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): o Large accelerated filer o Accelerated filer o
